          Case 1:20-cv-08333-VM Document 9 Filed 10/08/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                 X
AMAZON CAPITAL SERVICES, INC.,                   :
                                                 :     Case No.
                            Plaintiff,           :
                                                 :
              - against -                        :     RULE 7.1 CORPORATE
                                                 :     DISCLOSURE STATEMENT
BENZION LEBOWITZ,                                :
                                                 :
                            Defendant.           :
                                                 X


       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure and Local Rule 7.1.1,

Plaintiff Amazon Capital Services, Inc. states that Amazon.com, Inc. is the parent company of

Amazon Capital Services, Inc., and no publicly held corporation owns 10% or more of

Amazon.com, Inc.’s stock.

Dated: New York, New York                   DAVIS WRIGHT TREMAINE LLP
       October 6, 2020
                                            By: /s/ Geoffrey S. Brounell
                                                Geoffrey S. Brounell
                                            1251 Avenue of the Americas, 21st Floor
                                            New York, NY 10020-1104
                                            Tel: (212) 489-8230
                                            geoffreybrounell@dwt.com

                                            Attorneys for Amazon Capital Services, Inc.
